UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-20908 PREMIER FINANCIAL BANCORP, INC. (Exact name of registrant as specified in its charter) Kentucky 61-1206757 (State or other jurisdiction of incorporation organization) (I.R.S. Employer Identification No.) 2883 Fifth Avenue Huntington, West Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number(304) 525-1600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to filing requirements for the past 90 days.Yes þNo o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer, ”and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o. Accelerated filero. Non-accelerated filero (Do not check if smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act).YesoNo þ. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practical date. Common stock, no par value, – 7,937,143 shares outstanding at August 1, 2011 PREMIER FINANCIAL BANCORP, INC. JUNE 30, 2011 INDEX TO REPORT Part I - Financial Information Item 1 – Financial Statements 3 Item 2 – Management’s Discussion and Analysis 36 Item 3 – Quantitative and Qualitative Disclosures about Market Risk 48 Item 4 – Controls and Procedures 48 Part II - Other Information 49 Item 1 – Legal Proceedings 49 Item 1A – Risk Factors 49 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 49 Item 3 – Defaults Upon Senior Securities 49 Item 4 – Submission of Matters to a Vote of Security Holders [Removed and reserved] 49 Item 5 – Other Information 49 Item 6 – Exhibits 49 Signatures- 50 . - 2 - Table of Contents PREMIER FINANCIAL BANCORP, INC. JUNE 30, 2011 PART I- FINANCIAL INFORMATION Item 1.Financial Statements The accompanying information has not been audited by independent public accountants; however, in the opinion of management such information reflects all adjustments necessary for a fair presentation of the results for the interim period.All such adjustments are of a normal and recurring nature.Premier Financial Bancorp, Inc.’s (“Premier’s”) accounting and reporting policies are in accordance with accounting principles generally accepted in the United States of America.Certain accounting principles used by Premier involve a significant amount of judgment about future events and require the use of estimates in their application.The following policies are particularly sensitive in terms of judgments and the extent to which estimates are used: allowance for loan losses, the identification and evaluation of impaired loans, the impairment of goodwill, the realization of deferred tax assets and stock based compensation disclosures.These estimates are based on assumptions that may involve significant uncertainty at the time of their use.However, the policies, the estimates and the estimation process as well as the resulting disclosures are periodically reviewed by the Audit Committee of the Board of Directors and material estimates are subject to review as part of the external audit by the independent public accountants. The accompanying financial statements are presented in accordance with the requirements of Form 10-Q and consequently do not include all of the disclosures normally required by accounting principles generally accepted in the United States of America or those normally made in the registrant’s annual report on Form 10-K.Accordingly, the reader of the Form 10-Q may wish to refer to the registrant’s Form 10-K for the year ended December 31, 2010 for further information in this regard. Index to consolidated financial statements: Consolidated Balance Sheets 4 Consolidated Statements of Income 5 Consolidated Statements of Comprehensive Income 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 9 . - 3 - Table of Contents PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED BALANCE SHEETS JUNE 30, 2, 2010 (DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) (UNAUDITED) ASSETS Cash and due from banks $ $ Interest bearing bank balances Federal funds sold Cash and cash equivalents Securities available for sale Loans held for sale Loans Allowance for loan losses ) ) Net loans Federal Home Loan Bank and Federal Reserve Bank stock Premises and equipment, net Real estate and other property acquired through foreclosure Interest receivable Goodwill Other intangible assets Prepaid FDIC insurance premiums Deferred taxes Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits Non-interest bearing $ $ Time deposits, $100,000 and over Other interest bearing Total deposits Federal fund purchased - Securities sold under agreements to repurchase Federal Home Loan Bank advances Other borrowed funds Interest payable Other liabilities Total liabilities Stockholders' equity Preferred stock, no par value; $22,252 liquidation preference, 5% cumulative, 1,000,000 shares authorized; 22,252 shares issued and outstanding Common stock, no par value; 20,000,000 shares authorized; 7,937,143 shares issued and outstanding Retained earnings Accumulated other comprehensive income (loss) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See Accompanying Notes to Consolidated Financial Statements - 4 - Table of Contents PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED STATEMENTS OF INCOME THREE AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED, DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) Three Months Ended June 30 Six Months Ended June 30 Interest income Loans, including fees $ Securities available for sale Taxable Tax-exempt 60 65 Federal funds sold and other 40 34 93 61 Total interest income Interest expense Deposits Repurchase agreements and other 40 39 87 82 FHLB advances and other borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Service charges on deposit accounts Electronic banking income Secondary market mortgage income 52 95 Other Non-interest expenses Salaries and employee benefits Occupancy and equipment expenses Outside data processing Professional fees Taxes, other than payroll, property and income Write-downs, expenses, sales of other real estate owned, net Amortization of intangibles Conversion expenses - - FDIC insurance Other expenses Income before income taxes Provision for income taxes Net income $ Preferred stock dividends and accretion Net income available to common stockholders $ Net income per share: Basic $ Diluted See Accompanying Notes to Consolidated Financial Statements - 5 - Table of Contents PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME THREE AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED, DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) Three Months Ended June 30 Six Months Ended June 30 Net income $ Other comprehensive income: Unrealized gains arising during the period Reclassification of realized amount ) - ) - Net change in unrealized gain (loss) on securities Less tax impact Other comprehensive income: Comprehensive income $ See Accompanying Notes to Consolidated Financial Statements - 6 - Table of Contents PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED, DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash from operating activities Depreciation Provision for loan losses Amortization (accretion), net ) ) OREO writedowns (gains on sales), net 32 1 Stock compensation expense 47 24 Loans originated for sale ) ) Secondary market loans sold Secondary market income ) ) Gain on sale of buildings - ) Gain on sale of securities ) - Changes in : Interest receivable Other assets ) Interest payable ) 31 Other liabilities 99 Net cash from operating activities Cash flows from investing activities Purchases of securities available for sale ) ) Proceeds from the sale of securities available for sale - Proceeds from maturities and calls of securities available for sale Redemption of FRB and FHLBstock, (net of purchases) ) Net change in loans Purchases of premises and equipment, net ) 28 Proceeds from sales of other real estate acquired through foreclosure Net cash from investing activities ) Cash flows from financing activities Net change in deposits ) ) Common Stock dividends paid - ) Preferred Stock dividends paid ) ) Net change in short-term Federal Home Loan Bank advances ) - Repayment of Federal Home Loan Bank advances ) ) Repayment of other borrowed funds ) ) Net change in federal funds purchased 22 Net change in agreements to repurchase securities ) ) Net cash from financing activities ) ) Net change in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See Accompanying Notes to Consolidated Financial Statements - 7 - Table of Contents PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED, DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) Supplemental disclosures of cash flow information: Cash paid during period for interest $ $ Cash paid during period for income taxes Loans transferred to real estate acquired through foreclosure See Accompanying Notes to Consolidated Financial Statements - 8 - Table of Contents PREMIER FINANCIAL BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED, DOLLARS IN TABLES IN THOUSANDS, EXCEPT PER SHARE DATA) NOTE1 - BASIS OF PRESENTATION The consolidated financial statements include the accounts of Premier Financial Bancorp, Inc. (the Company) and its wholly owned subsidiaries (the “Banks”): June 30, 2011 Year Total Net Income Subsidiary Location Acquired Assets Qtr Six Mos Citizens Deposit Bank & Trust Vanceburg, Kentucky $ $ $ Farmers Deposit Bank Eminence, Kentucky ) ) Ohio River Bank Ironton, Ohio ) Premier Bank, Inc. Huntington, West Virginia Mt. Vernon Financial Holdings, Inc. Huntington, West Virginia - - Parent and Intercompany Eliminations ) ) Consolidated Total $ $ $ All significant intercompany transactions and balances have been eliminated. On April 8, 2011, Premier consummated the merger of five of its subsidiary banks to form Premier Bank, Inc., an $820 million West Virginia chartered bank with 23 locations in West Virginia, Virginia, Washington, the District of Columbia and Maryland.Premier filed applications with state and federal banking regulatory authorities in September 2010 to merge two of its wholly owned West Virginia banks (First Central Bank and Traders Bank) and the two subsidiary banks obtained via the acquisition of Abigail Adams National Bancorp (Adams National Bank and Consolidated Bank & Trust) with and into Boone County Bank, also a West Virginia chartered bank under the name “Premier Bank, Inc.”In the first quarter of 2011, Premier received the required approvals from all federal and state banking regulatory authorities to go ahead with its plans.As of the close of business on Friday, April 8, 2011, the five banks were merged to form Premier Bank, Inc. . - 9 - Table of Contents PREMIER FINANCIAL BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED, DOLLARS IN TABLES IN THOUSANDS, EXCEPT PER SHARE DATA) NOTE1 - BASIS OF PRESENTATION- continued Recently Issued Accounting Pronouncements In April2011, the FASB amended existing guidance for assisting a creditor in determining whether a restructuring is a troubled debt restructuring. The amendments clarify the guidance for a creditor’s evaluation of whether it has granted a concession and whether a debtor is experiencing financial difficulties. With regard to determining whether a concession has been granted, the ASU clarifies that creditors are precluded from using the effective interest method to determine whether a concession has been granted. In the absence of using the effective interest method, a creditor must now focus on other considerations such as the value of the underlying collateral, evaluation of other collateral or guarantees, the debtor’s ability to access other funds at market rates, interest rate increases and whether the restructuring results in a delay in payment that is insignificant. This guidance is effective for interim and annual reporting periods beginning after June15, 2011, and should be applied retrospectively to the beginning of the annual period of adoption. For purposes of measuring impairment on newly identified troubled debt restructurings, the amendments should be applied prospectively for the first interim or annual period beginning on or after June 15, 2011. The adoption of this guidance is not expected to have a material effect on the Company’s results of operations or financial position. In June 2011, the FASB issued ASU No. 2011-05, "Comprehensive Income (Topic 220) - Presentation of Comprehensive Income." The ASU requires entities to present items of net income and other comprehensive income either in one continuous statement - referred to as the statement of comprehensive income - or in two separate, but consecutive, statements of net income and other comprehensive income. The ASU is effective for the first interim period and annual period beginning after December 15, 2011. The adoption of this guidance is not expected to have a material impact upon the Corporation's financial statements. In May 2011, the FASB issued ASU No. 2011-04, "Fair Value Measurement (Topic 820) - Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs." This ASU represents the converged guidance of the FASB and the IASB (the "Boards") on fair value measurement. The collective efforts of the Boards and their staffs, reflected in ASU 2011-04, have resulted in common requirements for measuring fair value and for disclosing information about fair value measurements, including a consistent meaning of the term "fair value." The Boards have concluded the common requirements will result in greater comparability of fair value measurements presented and disclosed in financial statements prepared in accordance with U.S. GAAP and IFRSs. Included in the ASU are requirements to disclose additional quantitative disclosures about unobservable inputs for all Level 3 fair value measurements, as well as qualitative disclosures about the sensitivity inherent in recurring Level 3 fair value measurements. The ASU is effective during interim and annual periods beginning after December 15, 2011. The Corporation is currently evaluating the impact this new ASU will have on its financial statements. - 10 - Table of Contents PREMIER FINANCIAL BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED, DOLLARS IN TABLES IN THOUSANDS, EXCEPT PER SHARE DATA) NOTE2 –SECURITIES Amortized cost and fair value of investment securities, by category, at June 30, 2011 are summarized as follows: Amortized Cost Unrealized Gains Unrealized Losses Fair Value Available for sale Mortgage-backed securities U. S. agency MBS - residential $ $ $ - $ U. S. agency CMO’s - residential ) Total mortgage-backed securities of government sponsored agencies ) U. S. government sponsored agency securities (6
